﻿
I should like to extend to Ambassador  Garba, on behalf of my delegation, my sincere congratulations on his election to the high office of President of the forty-fourth session of the General Assembly. That this important session has been placed in the hands of a distinguished son of Africa is a matter of great pride to my delegation and to Africa as a whole. There can be no doubt that he will conduct our deliberations with authority and efficiency.
I Should also like to express our deep appreciation to his predecessor. His Excellency Mr. Dante Caputo, Foreign Minister of Argentina, for the exemplary manner in which he presided over our deliberations during a very eventful year. I wish to avail myself of this opportunity to express to our Secretary-General my delegation's congratulations for his outstanding contribution in the pursuit of world peace and stability. He has succeeded in solving a number of pending regional crises and in improving the work of the Secretariat under difficult financial constraints. He can rest assured of our continued support.
This year we have witnessed the consolidation of peace processes. Great progress has been made in relations between the United States and the Soviet Union. The Treaty on the elimination of inter mediate-range and shorter-range missiles signed by the United States and the Soviet Union and ratified in June 1988 is a historic agreement because it is the first in recent history to abolish a whole category of nuclear weapons from the arsenals of the superpowers. In the sphere of multilateral disarmament the Paris Conference on chemical weapons, held in January this year, gave support and impetus to the Geneva Conference on Disarmament. My delegation looks forward to the day when an effective and universal chemical-weapons convention banning the production, storage and use of such weapons can be implemented.
My delegation notes with satisfaction the progress achieved in the negotiation on conventional arms in Europe, proposals for military reductions and confidence-building measures have been admitted by both Western and Eastern Groups at the recent Vienna meeting. It is hoped that those talks will lead to an effective and concrete reduction in the armed forces and conventional weapons in that region.
Our concern for peace should be global, we must take advantage of the new rapport between Washington and Moscow to liquidate any area of tension and confrontation, wherever it happens to be.
It is high time that the littoral and hinterland States of the Indian Ocean started the process of the demilitarisation of that ocean by calling for the convening of the long-overdue Conference not later than 1990, with the active participation of all permanent meters of the Security Council as well as the major maritime Powers. AS the Assembly is aware. the Government and people of Mauritius have not accepted the fact that an important part and parcel of their territory has been excised by the former colonial Peer in contravention of United Nations General Assembly resolutions 1514 ,XV| and 2066 (XX,. The dismemberment of Mauritian territory constitutes an unacceptable affront to our sovereignty. Mauritius cannot and .ill not remain silent until Diego Garcia and the Chagos Archipelago, as well as the Tromelin Islands. are returned to us. Our claim is just and legitimate. We have the total support of the Organisation of African Unity and the Movement of Non-Aligned Countries, we appeal to the international community and to all peace-loving countries to assist us in the restoration of our territories. Our islands should not serve as a nuclear base and should not constitute a threat to our own security and to that of all the littoral „d hinterland states of the region.
The current political situation in South Africa calls for careful reflection and handling. We all agree that apartheid is the root cause of conflict in that region, and we have repeatedly called for its total elimination. It is a matter of comfort to note that many of our elder statesmen in Africa are initiating contacts with the South African Government in the true spirit of dialogue with a view to Pressing that Government to make the necessary changes to the satisfaction of one and all. We fervently hope that the changes promised by the new South African Government are genuine and that it will soon embark on the total dismantling of apartheid and the establishment of a free, united and democratic society based on universal suffrage.
We cannot accept that a leader of the calibre of Nelson Mandela should be eternally confined to house arrest simply because he dared to raise his voice against apartheid. We demand his immediate release and that of all political prisoners. The lifting of all political restrictions, the withdrawal of troops from black townships, the lifting of the state of emergency and the cessation of all political court proceedings can only help to create a climate of confidence for the pursuit of a real and meaningful dialogue between the South African Government and its people. The opening of dialogue with the African National Congress will be a test of the sincerity of the new South African Government.
The liberation of Namibia has been a cause near and dear to us. Mauritius has always stood firmly by Security Council resolution 435 (1978, and its reaffirmation this year in resolution 632 (1989), as well as the United Nations plan for the independence of Namibia. The United Nations Transition Assistance Group (UNTAG, needs all our political and diplomatic support to lead and organize a smooth transition through free elections without interference and intimidation. We wish Namibia and the valiant Namibian people a new dawn and a bright and prosperous future.
With the resolution of the Namibian problem there was hope for a quick end to the conflict in Angola. We note with much regret, however, that the recent Gbadolite accord has failed to be given concrete effect, leaving the people of Angola still in the grips of war.
It is our fervent wish that peace will prevail in Mozambique, which has endured untold sufferings for far too long, similarly, we greatly commend the initiative of President Mubarak, the current Chairman of the Organization of African Unity, to mediate in the tragic conflict between two neighbourly African countries, Mauritania and Senegal.
My delegation last year rejoiced at the cessation of hostilities between the brotherly States of Iran and Iraq and their acceptance of the implementation of Security Council resolution 598 (1987). We pledge to support the Secretary-General in his ceaseless efforts to quicken the pace of negotiations and entreat both parties to co-operate in good faith in order to reach a common understanding and a lasting peace between the two countries.
We are deeply concerned over the deterioration of the situation in the Middle East as a result of the continued Israeli occupation of the West Bank end the Gaza Strip, which poses a serious threat to international peace and security. We fully support the just struggle of the Palestinian people and the Palestine Liberation Organization (PLO) for the recovery of their lost territory.
The intifadah, which has been going on for nearly two years, has made it clear that the Middle East stalemate cannot continue for ever. Israel must negotiate with the sole and legitimate representative of the Palestinian people, the PLO. Any attempt to create a local Palestinian leadership in the West Bank is doomed to failure.
The PLO's desire for peace has been expressed emphatically, at the Palestinian National Council meeting in Algiers and at the United Nations General Assembly session in Geneva last year. This has entailed a major shift in the attitude of many nations to the PLO.
Tb prevent the tragic scenario in the Middle East from deteriorating further into a global crisis, the convening of an international conference under the aegis of the United Nations, with all parties, including the PLO, in accordance with Security Council resolutions 242 (1967) and 335 (1973), is of the utmost necessity. NO one can be insensible to the tragedy which has engulfed Lebanon. Such tragedies will recur unless and until we see the withdrawal of all external forces. The Arab League, the tripartite Committee on Lebanon and the international community must continue their efforts towards bribing peace and security in this war-torn country.
My delegation also deplores the fact that despite the Korean people's aspirations for the peaceful reunification of their homeland, Korea remains divided. This situation remains a great threat to peace. We welcome the efforts of the Korean people to reunify their homeland peacefully without any foreign interference and by means of dialogue and consultations between the North and the South.
The signing of the Geneva Agreements and the withdrawal of Soviet troops from Afghanistan had raised high hopes that peace would soon come to that country. My delegation notes with regret that the hopes have not been realized because of the non-observance of the spirit of the Geneva Agreements. Afghanistan presents a harrowing picture of devastation, of a million dead and 5 million refugees. The flow of more, lethal weapons will not break the stalemate that has settled over the conflict. The civil war since the pullout by the Soviet troops, during the last six months, has amply demonstrated that there can be no military solution to the Afghan conflict. A political settlement is the only way out. We appeal to the
United States and the Soviet Union, to bring the diverse elements together with a view to bringing an end to the present bloodshed in Afghanistan and restoring peace under an Afghan Government of national reconciliation.
My delegation welcomes the recent initiatives of the Presidents of the five Central American countries in their quest for peace and stability in that region. We are glad to learn that a United Nations mission will be sent to observe the elections in Nicaragua early next year. Similarly, we commend the ceaseless efforts of the United Nations Secretary-General in bringing about the resumption of intercommunal talks in Cyprus. We hope that a permanent and durable solution will be found, to the satisfaction of both communities there.
We also wish to see peace and stability prevail in South-East Asia. The people of Cambodia have gone through great sufferings in recent years. The International Conference in Paris did not bring about the much-desired agreement between the parties engaged in the conflict. We still believe that all foreign troops should leave Cambodia - and we welcome the withdrawal of the Vietnamese troops - and that the Cambodians should be given the opportunity to determine their destiny freely and without any hindrance. There should, however, be a guarantee that there will not be a return to the "killing fields", to the genocide that still haunts the people of Cambodia.
It is an undeniable fact that the economies of the industrialized countries have been steadily growing during the last few years. Unfortunately, the developing countries have not benefited from this growth. On the contrary - their economies have been declining. Most countries in Africa and Latin America and several in Asia have fallen into a deep and protracted crisis. Their economic conditions are worsening, their social services are deteriorating, and the political stability is endangered. This negative trend in the world economy is likely to persist in the years to come unless decisive steps are taken globally. The combined effect of the debt problem and the scarcity of new financial flows has further exacerbated the economic crisis in the developing countries.
African debt has risen sharply from $78 billion in 1980 to $230 billion in 1988. African countries are having to borrow more and more to service their debts, thus enduring more severe economic hardship, while we appreciate the gestures made by some industrialized countries, such as France, the United States. Canada, the Federal Republic of Germany and others, in alleviating the debt burdens of several of the most indebted developing countries, we cannot but re-emphasize that as long as the third world is made to retain the role of mere supplier of raw materials at non-remunerative prices, its future will continue to be bleak and the scourges of
poverty, hunger, disease and illiteracy will continue to exist as we step into the next century.
A redefinition of economic co-operation is therefore essential to the prevention of a further deterioration in the situation. Economic relationships must be based on equality, partnership and interdependence. It is imperative that products originating in the third world countries should receive fair and remunerative prices and should not be subjected to various constraints. International agreements aimed at stabilizing prices of primary commodities must be negotiated and implemented. The countries of the industrialized world, which has the skills, the technical know-how and the economic means, are better placed to restructure their industries so as not to affect the nascent industries of third world countries, which otherwise will have to face severe competition. Growth and prosperity can be realized only by these measures. Such a liberalizing philosophy will mirror international solidarity and true partnership, m order to address adequately the pressing issue of international debt, there is an urgent need to reactivate the North-South dialogue and convene, as proposed by the recent Summit Conference of the Non-Aligned Countries, an appropriate forum under the auspices of the United Nations to review ail aspects of the problem of external debt within the context of an improved environment for development and international economic co-operation.
We are deeply concerned by the state of the world environment. The warming of the atmosphere and the depletion of the ozone layer constitute a threat to the ecosystem which nay in turn affect the very existence of mankind. Island countries which are already prone to natural disasters such as cyclones and hurricanes are now facing grave threats from the rising seas - which is a direct effect of environmental imbalances. Furthermore, the oceans are being polluted by the irrational dumping of industrial wastes. Unless immediate measures are taken to prevent the aggravation of the situation we shall run the risk of compromising an important source of food supplies and raw materials.
While we welcome recent initiatives on global environmental issues, such as the Montreal Protocol on the ozone layer and the Hague Convention, and take note of the positive actions relating to dumping of toxic wastes, we urgently appeal for remedial measures to be taken in favour of the most affected regions and we call for international support and solidarity in checking the pollution of our environment. At the national level also, the protection and the preservation of the environment must become an important factor in the conception, implementation and execution of new projects and programmes.
Finally, I should like to refer to a problem which has assumed alarming international proportions. Drug trafficking and addiction, to which the problem of AIDS is intimately connected, is already the new scourge of mankind. My Government has taken drastic measures to combat drug trafficking, and we will support all steps taken at the international level in this respect.
We are almost on the threshold of a new millennium, and we have no doubt that the major intractable global problems facing mankind and our planet will be handled with wisdom, vision and foresight, bearing in mind the enlightened principles of the United Nations Charter. The challenges we face prompt us to arm ourselves with a spirit of solidarity enabling us to confront the future with confidence and serenity.
Man has survived many wars and conflicts, and I am confident that in the nuclear age he will be able to muster courage and fortitude and use the natural intelligence with which he has been endowed to keep premature death and destruction away from his doorstep. I conclude by reaffirming my faith in mankind's willingness and ability to survive and to create conditions for a better tomorrow.
